Writ of Mandamus Dismissed, Opinion issued February 7             , 2013




                                                In The
                                   QI:ourt of 1\ppeals
                          1J1iftq mistri.ct of Wexas at maHan
                                        No.   05-11-00883-CV
                                        No.   05-11-00884-CV
                                        No.   05-11-00885-CV
                                        No.   05-11-00886-CV
                                        No.   05-11-00887-CV
                                        No.   05-11-00888-CV

                              IN RE PHILLIPPE PADIEU, Relator

                  Original Proceeding from the 219th Judicial District Court
                                    Collin County, Texas
              Trial Court Cause Nos. 219-82276-07, 219-82277-07, 219-82278-07,
                       219-82279-07, 219-82280-07, and 219-82705-07

                               MEMORANDUM OPINION
                             Before Justices Francis, Myers, and Evans
                                     Opinion by Justice Evans

       The Court has before it relator's petition for writ of mandamus. Relator complains that the

trial court failed to rule on his motion for a free copy of the record in his criminal case. The relief

requested by relator now has been granted by the trial court. Therefore, the issues presented in this     /


petition are moot.    See Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig.

proceeding), In re Gill, No. 06-04-00090-CV, 2004 WL 1884498 at *1 (Tex. App.-Texarkana Aug.

24, 2004, orig. proceeding). Accordingly, we DISMISS




                                                      DAVID EVANS
                                                      JUSTICE